EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an Email from Xin Li (Reg. No. 72,446) on June 3, 2022.

The claims have been amended as follows:

(Currently Amended) A system for exploring a personal interest space, comprising:
a hardware processor;
a user understanding unit implemented on [[a]] the processor and configured for obtaining information related to a personal interest space associated with a user, wherein the personal interest space comprises at least one channel of content that the user is interested in and is used to automatically recommend content to the user;
a decision tree selecting unit implemented on [[a]] the processor and configured for constructing a decision tree having multiple nodes, each of which is associated with at least some of a plurality of channels of content, one or more of a plurality of users interested in the at least some channel, and at least one question, wherein the one or more users associated with each of the multiple nodes are learned, via machine learning based on training data recording online activities of the plurality of users, the decision tree includes a sub-tree for the user with at least one node having the user associated therewith and corresponding to the at least one channel of content included in the personal interest space of the user;
a question initiating unit implemented on [[a]] the processor and configured for identifying a first node of the decision tree associated with a first channel of content included in the personal interest space associated with the user;
a questioning timing unit implemented on [[a]] the processor and configured for determining a time to explore further interest of the user based on a criterion related to growth of the personal interest space of the user;
a question selecting unit implemented on [[a]] the processor and configured for exploring, at the determined time, the further interest of the user by
identifying a first node of the decision tree associated with a first channel of content included in the personal interest space associated with the user,
determining a question for the user attached to the first node in connection with the first channel of content and directed to a second channel of content that is currently not included in the personal interest space,
obtaining an answer to the question from the user, and
identifying, based on the answer, a second node in the decision tree associated with the second channel of content; and
a user interest updating module implemented on [[a]] the processor and configured for updating the personal interest space associated with the user based on the at least a second channel of content associated with the second node of the decision tree, where the updated personal interest space is used to recommend, to the user, content related to the channels of content in the updated personal interest space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is (571)270-1655.  The examiner can normally be reached on M-F, 9:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner 
Art Unit 2193